UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 29, 2016 Date of reporting period:	May 31, 2015 Item 1. Schedule of Investments: Putnam Floating Rate Income Fund The fund's portfolio 5/31/15 (Unaudited) SENIOR LOANS (84.3%) (a) (c) Principal amount Value Advertising and marketing services (0.5%) Lions Gate Entertainment Corp. bank term loan FRN 5s, 2022 $4,000,000 $4,025,000 Automotive (1.3%) FCA US, LLC bank term loan FRN Ser. B, 3 1/4s, 2018 3,168,000 3,169,321 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s, 2017 4,440,367 4,457,018 Visteon Corp. bank term loan FRN Class B, 3 1/2s, 2021 2,481,250 2,479,699 Basic materials (5.6%) A. Schulman, Inc. bank term loan FRN Ser. B, 4s, 2022 1,000,000 1,005,000 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B1, 4 1/2s, 2019 (Luxembourg) 2,146,505 2,149,188 AIlnex Luxembourg & CY SCA bank term loan FRN Ser. B2, 4 1/2s, 2019 (Luxembourg) 1,113,718 1,115,110 Atkore International, Inc. bank term loan FRN 4 1/2s, 2021 2,977,500 2,910,506 Axalta Coating Systems US Holdings, Inc. bank term loan FRN 3 3/4s, 2020 3,756,087 3,754,521 AZ Chem US, Inc. bank term loan FRN 7 1/2s, 2022 2,000,000 1,978,750 AZ Chem US, Inc. bank term loan FRN 4 1/2s, 2021 1,841,096 1,843,397 Chemours Co. (The) bank term loan FRN Ser. B, 3 3/4s, 2022 2,500,000 2,502,083 Hanson Building Products North America bank term loan FRN 6 1/2s, 2022 4,000,000 4,011,668 HD Supply, Inc. bank term loan FRN Ser. B, 4s, 2018 3,932,065 3,937,963 Ineos US Finance, LLC bank term loan FRN 3 3/4s, 2018 2,787,195 2,784,979 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 2,101,796 2,110,336 KP Germany Erste GmbH bank term loan FRN 5s, 2020 (Germany) 898,204 901,853 Orion Engineered Carbons GmbH bank term loan FRN Ser. B, 5s, 2021 (Germany) 2,985,000 2,999,925 Oxbow Carbon & Minerals, LLC bank term loan FRN 8s, 2020 1,000,000 945,000 Quikrete Cos., Inc. (The) bank term loan FRN 7s, 2021 1,768,421 1,781,684 Solenis International LP bank term loan FRN 7 3/4s, 2022 2,000,000 1,934,000 TMS International Corp. bank term loan FRN Ser. B, 4 1/2s, 2020 4,873,300 4,861,117 Biotechnology (0.8%) Concordia Healthcare Corp. bank term loan FRN Ser. B, 4 3/4s, 2022 (Canada) 950,000 954,750 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4s, 2018 2,038,737 2,042,741 Quintiles Transnational Corp. bank term loan FRN Ser. B, 3 1/4s, 2022 3,000,000 3,009,375 Broadcasting (3.3%) iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.934s, 2019 7,105,000 6,646,983 Sinclair Television Group, Inc. bank term loan FRN Ser. B, 3s, 2020 3,939,815 3,926,274 Townsquare Media, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 3,000,000 3,018,750 Tribune Media Co. bank term loan FRN Ser. B, 4s, 2020 6,731,430 6,734,796 Univision Communications, Inc. bank term loan FRN 4s, 2020 4,980,501 4,969,827 Building materials (1.8%) CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 5,594,765 5,556,301 Nortek, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 2,481,250 2,474,273 Nortek, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 2,000,000 1,994,376 Roofing Supply Group, LLC bank term loan FRN Ser. B, 5s, 2019 3,900,000 3,900,000 Capital goods (6.4%) Accudyne Industries Borrower SCA bank term loan FRN 4s, 2019 (Luxembourg) 2,175,748 2,109,796 ADS Waste Holdings, Inc. bank term loan FRN Ser. B, 3 3/4s, 2019 3,928,229 3,911,534 Allison Transmission bank term loan FRN Ser. B3, 3 1/2s, 2019 2,000,000 2,008,000 Berry Plastics Group, Inc. bank term loan FRN Ser. E, 3 3/4s, 2021 1,812,222 1,811,718 Gardner Denver, Inc. bank term loan FRN 4 1/4s, 2020 3,516,450 3,429,857 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 4,535,000 4,510,198 Generac Power Systems, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 3,975,000 3,967,050 Husky Injection Molding Systems, Ltd. bank term loan FRN 7 1/4s, 2022 (Canada) 1,550,351 1,538,723 Husky Injection Molding Systems, Ltd. bank term loan FRN 4 1/4s, 2021 (Canada) 1,967,186 1,972,104 Milacron, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 2,000,000 2,006,250 Mirror Bidco Corp. bank term loan FRN Ser. B, 4 1/4s, 2019 (Luxembourg) 3,435,079 3,430,785 Novelis, Inc. bank term loan FRN Ser. B, 4s, 2022 4,000,000 3,995,000 Reynolds Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2018 2,913,590 2,923,301 Staples, Inc. bank term loan FRN Ser. B, 3 1/2s, 2021 4,000,000 4,003,500 TransDigm, Inc. bank term loan FRN Ser. E, 3 1/2s, 2022 6,162,544 6,120,176 Trinseo Materials Operating SCA bank term loan FRN Ser. B, 4 1/4s, 2021 (Luxembourg) 2,000,000 2,004,166 Commercial and consumer services (2.7%) Garda World Security Corp. bank term loan FRN Ser. B, 4s, 2020 (Canada) 4,432,905 4,421,823 Garda World Security Corp. bank term loan FRN Ser. DD, 4s, 2020 (Canada) 1,133,999 1,131,164 Interactive Data Corp. bank term loan FRN Ser. B, 4 3/4s, 2021 3,770,256 3,782,510 Orbitz Worldwide, Inc. bank term loan FRN 4 1/2s, 2021 2,962,613 2,960,391 Sabre GLBL, Inc. bank term loan FRN Ser. B, 4s, 2019 2,026,427 2,027,513 Sabre GLBL, Inc. bank term loan FRN Ser. B2, 4s, 2019 1,950,101 1,953,026 Travelport Finance Sarl bank term loan FRN Ser. B, 5 3/4s, 2021 (Luxembourg) 4,741,175 4,781,181 Communication services (6.5%) Altice Financing SA bank term loan FRN Ser. B, 5 1/4s, 2022 (Luxembourg) 2,000,000 2,015,000 Asurion, LLC bank term loan FRN 8 1/2s, 2021 2,460,000 2,517,657 Asurion, LLC bank term loan FRN Ser. B1, 5s, 2019 5,611,402 5,630,104 Atlantic Broadband Penn, LLC bank term loan FRN Ser. B, 3 1/4s, 2019 1,758,882 1,754,485 Charter Communications Operating, LLC bank term loan FRN Ser. E, 3s, 2020 2,416,458 2,398,335 Crown Castle Operating Co. bank term loan FRN Ser. B2, 3s, 2021 2,367,854 2,361,520 Intelsat Jackson Holdings SA bank term loan FRN Ser. B2, 3 3/4s, 2019 (Bermuda) 1,839,628 1,832,270 Level 3 Financing, Inc. bank term loan FRN Ser. B, 4s, 2019 1,050,000 1,049,344 Level 3 Financing, Inc. bank term loan FRN Ser. B1, 4s, 2020 5,000,000 4,996,875 Level 3 Financing, Inc. bank term loan FRN Ser. B2, 4s, 2022 2,335,000 2,325,076 LTS Buyer, LLC bank term loan FRN 8s, 2021 158,125 158,125 LTS Buyer, LLC bank term loan FRN Ser. B, 4s, 2020 4,421,250 4,410,197 Numericable US, LLC bank term loan FRN Ser. B1, 4 1/2s, 2020 (France) 1,663,270 1,668,562 Numericable US, LLC bank term loan FRN Ser. B2, 4 1/2s, 2020 (France) 1,438,955 1,443,534 SBA Senior Finance II, LLC bank term loan FRN Ser. B, 3 1/4s, 2021 4,962,500 4,940,447 Telesat Canada bank term loan FRN Ser. B, 3 1/2s, 2019 (Canada) 3,675,000 3,670,406 Virgin Media Investment Holdings, Ltd. bank term loan FRN Ser. B, 3 1/2s, 2020 (United Kingdom) 1,683,303 1,679,095 Wide Open West Finance, LLC bank term loan FRN Ser. B, 4 3/4s, 2019 3,160,133 3,159,147 WideOpenWest Finance, LLC bank term loan FRN Ser. B, 4 1/2s, 2019 1,089,867 1,089,527 Windstream Corp. bank term loan FRN Ser. B5, 3 1/2s, 2019 1,462,734 1,456,639 Consumer staples (7.8%) Blue Ribbon, LLC bank term loan FRN 9 1/4s, 2022 1,000,000 1,005,000 Blue Ribbon, LLC bank term loan FRN 5 3/4s, 2021 2,924,051 2,935,016 CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 4,724,280 4,673,102 Ceridian HCM Holding, Inc. bank term loan FRN Ser. B2, 4 1/2s, 2020 1,639,658 1,632,485 DE Master Blenders 1753 NV bank term loan FRN Ser. B2, 3 1/2s, 2021 (Netherlands) 2,500,000 2,507,813 Del Monte Foods, Inc. bank term loan FRN 8 1/4s, 2021 1,000,000 911,667 Del Monte Foods, Inc. bank term loan FRN 4 1/4s, 2021 3,041,500 2,899,562 Edgewell Personal Care Co. bank term loan FRN Ser. B, 3 1/4s, 2022 2,000,000 2,007,500 H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/4s, 2020 5,236,057 5,236,057 Hertz Corp. (The) bank term loan FRN Ser. B, 3 1/2s, 2018 1,960,000 1,952,650 JBS USA, LLC bank term loan FRN 3 3/4s, 2020 1,477,500 1,477,500 Landry's, Inc. bank term loan FRN Ser. B, 4s, 2018 4,310,377 4,323,847 Libbey Glass, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 4,322,338 4,319,636 Restaurant Brands International, Inc. bank term loan FRN Ser. B, 3 3/4s, 2021 (Canada) 7,000,000 7,015,316 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4s, 2019 2,424,356 2,425,871 Rite Aid Corp. bank term loan FRN 5 3/4s, 2020 1,900,000 1,916,032 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 2,000,000 2,006,876 US Foods, Inc. bank term loan FRN 4 1/2s, 2019 3,930,000 3,939,825 WNA Holdings, Inc. bank term loan FRN 8 1/2s, 2020 1,335,000 1,318,313 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 729,977 729,064 WNA Holdings, Inc. bank term loan FRN 4 1/2s, 2020 381,746 381,269 World Kitchen, LLC bank term loan FRN 5 1/2s, 2019 4,685,391 4,667,821 Energy (3.1%) American Energy-Marcellus, LLC bank term loan FRN 5 1/4s, 2020 1,850,000 1,447,625 EP Energy, LLC bank term loan FRN Ser. B3, 3 1/2s, 2018 2,486,333 2,464,578 Fieldwood Energy, LLC bank term loan FRN 8 3/8s, 2020 1,660,000 1,366,733 Fieldwood Energy, LLC bank term loan FRN 3 7/8s, 2018 3,935,056 3,811,102 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 818,300 577,924 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5s, 2017 (Cayman Islands) 2,864,000 2,371,392 Paragon Offshore Finance Co. bank term loan FRN Ser. B, 3 3/4s, 2021 (Cayman Islands) 4,975,000 3,836,969 Samson Investment Co. bank term loan FRN 5s, 2018 4,000,000 1,946,668 Seventy Seven Energy, Inc. bank term loan FRN 3 3/4s, 2021 2,977,500 2,786,443 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 (PIK) 2,423,000 1,720,330 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 2,204,294 2,103,723 Entertainment (0.1%) AMC Entertainment, Inc. bank term loan FRN Ser. B, 3 1/2s, 2020 997,455 998,692 Financials (5.3%) Alliant Holdings I, Inc. bank term loan FRN Ser. B, 5s, 2019 4,116,690 4,133,844 Altisource Solutions Sarl bank term loan FRN Ser. B, 4 1/2s, 2020 (Luxembourg) 4,900,593 4,386,031 Capital Automotive LP bank term loan FRN 6s, 2020 2,500,000 2,540,625 Communications Sales & Leasing, Inc. bank term loan FRN 5s, 2022 4,570,000 4,554,005 Delos Finance Sarl bank term loan FRN Ser. B, 3 1/2s, 2021 (Luxembourg) 2,500,000 2,500,520 Guggenheim Partners Investment Management Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 1,970,000 1,980,671 HUB International, Ltd. bank term loan FRN Ser. B, 4s, 2020 5,414,059 5,393,757 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 (R) 405,876 414,501 Starwood Property Trust, Inc. bank term loan FRN 3 1/2s, 2020 3,669,343 3,649,466 Transfirst, Inc. bank term loan FRN 5 1/2s, 2021 1,995,000 1,994,378 Transfirst, Inc. bank term loan FRN 3 1/2s, 2022 1,000,000 1,000,000 USI, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 3,910,450 3,913,707 Walter Investment Management Corp. bank term loan FRN Ser. B, 4 3/4s, 2020 4,586,000 4,326,125 Gaming and lottery (7.3%) Amaya BV bank term loan FRN 5s, 2021 (Netherlands) 2,985,000 2,981,269 American Casino & Entertainment Properties, LLC bank term loan FRN 11 1/4s, 2020 2,000,000 2,080,000 American Casino & Entertainment Properties, LLC bank term loan FRN 4 1/2s, 2019 2,511,909 2,518,188 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 7,783,949 7,319,348 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 13s, 2017 671,625 619,714 CBAC Borrower, LLC bank term loan FRN Ser. B, 8 1/4s, 2020 2,250,000 2,115,000 CCM Merger, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 3,667,648 3,685,986 Gateway Casinos & Entertainment, Inc. bank term loan FRN Ser. B, 5.341s, 2019 (Canada) 3,940,000 3,160,301 Golden Nugget, Inc. bank term loan FRN Ser. B, 5 1/2s, 2019 2,004,853 2,022,896 Golden Nugget, Inc. bank term loan FRN Ser. DD, 5 1/2s, 2019 859,223 866,956 Marina District Finance Co., Inc. bank term loan FRN Ser. B, 6 1/2s, 2018 812,632 819,162 Penn National Gaming, Inc. bank term loan FRN Ser. B, 3 1/4s, 2020 3,703,125 3,700,481 Pinnacle Entertainment, Inc. bank term loan FRN Ser. B2, 3 3/4s, 2020 1,975,908 1,977,967 ROC Finance, LLC bank term loan FRN 5s, 2019 6,164,937 6,072,463 Scientific Games International, Inc. bank term loan FRN Ser. B2, 6s, 2021 6,483,750 6,505,633 Station Casinos, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 4,559,753 4,571,864 Yonkers Racing Corp. bank term loan FRN 8 3/4s, 2020 2,000,000 1,940,000 Yonkers Racing Corp. bank term loan FRN 4 1/4s, 2019 3,638,384 3,574,713 Health-care services (3.8%) Acadia Healthcare Co., Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 2,493,750 2,513,493 Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 3,838,558 3,841,756 CHS/Community Health Systems, Inc. bank term loan FRN Ser. H, 4s, 2021 3,467,501 3,476,169 Envision Healthcare Corp. bank term loan FRN Ser. B, 4s, 2018 3,969,055 3,973,191 IASIS Healthcare, LLC bank term loan FRN Ser. B, 4 1/2s, 2018 4,828,125 4,841,402 MPH Acquisition Holdings, LLC bank term loan FRN Ser. B, 3 3/4s, 2021 5,769,091 5,755,701 Surgical Care Affiliates, LLC bank term loan FRN Ser. B, 4 1/4s, 2022 3,000,000 3,007,500 United Surgical Partners International, Inc. bank term loan FRN 4 3/4s, 2019 2,450,000 2,451,531 Homebuilding (0.9%) Realogy Group, LLC bank term loan FRN 4.4s, 2016 160,215 158,612 Realogy Group, LLC bank term loan FRN Ser. B, 3 3/4s, 2020 6,863,113 6,865,261 Leisure (0.6%) Steinway Musical Instruments, Inc. bank term loan FRN 4 3/4s, 2019 4,836,508 4,824,417 Lodging/Tourism (2.3%) Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 4,183,388 3,744,132 CityCenter Holdings, LLC bank term loan FRN Ser. B, 4 1/4s, 2020 5,591,978 5,605,958 Hilton Worldwide Finance, LLC bank term loan FRN Ser. B, 3 1/2s, 2020 3,922,393 3,927,296 MGM Resorts International bank term loan FRN Ser. B, 3 1/2s, 2019 4,887,500 4,881,391 Media (0.6%) Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 5,710,198 4,676,412 Medical technology (2.2%) ConvaTec, Inc. bank term loan FRN Ser. B, 4s, 2016 4,164,570 4,161,101 Kinetic Concepts, Inc. bank term loan FRN 4 1/2s, 2018 3,853,193 3,877,276 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 4,446,798 4,383,800 Sterigenics-Nordion Holdings, LLC bank term loan FRN 4 1/4s, 2022 5,000,000 5,012,500 Miscellaneous (0.4%) Media General, Inc. bank term loan FRN 4 1/4s, 2020 2,938,272 2,952,228 Pharmaceuticals (4.5%) Akorn, Inc. bank term loan FRN Ser. B, 4 1/2s, 2020 5,970,000 5,988,656 Grifols Worldwide Operations USA, Inc. bank term loan FRN 3.184s, 2021 6,251,838 6,266,048 Horizon Pharma, Inc. bank term loan FRN Ser. B, 4 1/2s, 2021 4,000,000 4,017,500 Par Pharmaceutical Cos., Inc. bank term loan FRN Class B2, 4s, 2019 5,172,423 5,168,114 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B3, 4 1/4s, 2019 2,493,750 2,497,907 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 7,344,500 7,318,273 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. C2, 3 1/2s, 2019 1,918,785 1,918,519 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. D2, 3 1/2s, 2019 1,918,785 1,917,826 Publishing (0.2%) SuperMedia, Inc. bank term loan FRN 11.6s, 2016 1,650,052 1,131,660 Retail (7.4%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 6,387,297 6,405,929 Bass Pro Group, LLC bank term loan FRN Ser. B, 4s, 2020 2,330,000 2,324,175 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B, 4 1/4s, 2021 6,513,500 6,532,976 DBP Holding Corp. bank term loan FRN Ser. B, 5s, 2019 3,276,338 3,157,571 Dollar Tree Stores, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 1,340,000 1,351,508 JC Penney Corp., Inc. bank term loan FRN 6s, 2018 4,937,186 4,924,843 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 3,002,313 2,991,804 Jo-Ann Stores, Inc. bank term loan FRN Ser. B, 4s, 2018 3,636,171 3,604,354 Leslie's Poolmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 2,863,647 2,866,510 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 7,353,383 7,358,744 Petco Animal Supplies, Inc. bank term loan FRN 4s, 2017 2,872,500 2,877,116 PetSmart, Inc. bank term loan FRN Ser. B, 4 1/4s, 2022 5,570,000 5,587,791 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 3,160,000 3,096,800 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 4,500,000 4,428,752 Technology (5.8%) Avago Technologies, Ltd. bank term loan FRN Ser. B, 3 3/4s, 2020 (Cayman Islands) 3,117,274 3,122,234 Avaya, Inc. bank term loan FRN Ser. B3, 4.685s, 2017 1,646,851 1,638,243 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 2,114,363 2,112,050 BMC Software, Inc. bank term loan FRN 5s, 2020 4,763,889 4,677,272 CommScope, Inc. bank term loan FRN Ser. B, 3 3/4s, 2022 4,000,000 4,005,000 Dell International, LLC bank term loan FRN Ser. B, 4 1/2s, 2020 6,808,692 6,812,947 First Data Corp. bank term loan FRN 4.185s, 2021 1,541,750 1,546,568 First Data Corp. bank term loan FRN Ser. B, 3.685s, 2018 6,500,000 6,493,617 Freescale Semiconductor, Inc. bank term loan FRN Ser. B4, 4 1/4s, 2020 5,197,003 5,210,718 Freescale Semiconductor, Inc. bank term loan FRN Ser. B5, 5s, 2021 1,465,126 1,474,690 Infor US, Inc. bank term loan FRN Ser. B, 3 3/4s, 2020 1,936,187 1,925,902 Infor US, Inc. bank term loan FRN Ser. B5, 3 3/4s, 2020 3,553,623 3,538,075 Syniverse Holdings, Inc. bank term loan FRN 4s, 2019 2,423,804 2,306,654 Tire and rubber (0.5%) American Tire Distributors, Inc. bank term loan FRN 5 1/4s, 2021 3,750,000 3,784,376 Transportation (0.6%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 4,690,000 4,673,252 Livingston International, Inc. bank term loan FRN 9s, 2020 (Canada) 341,087 319,769 Utilities and power (2.0%) Calpine Construction Finance Co. LP bank term loan FRN Ser. B, 3s, 2020 2,358,000 2,328,525 Calpine Construction Finance Co. LP bank term loan FRN Ser. B2, 3 1/4s, 2022 1,777,453 1,754,791 Energy Future Intermediate Holding Co., LLC bank term loan FRN 4 1/4s, 2016 1,761,417 1,768,757 Energy Transfer Equity LP bank term loan FRN 3 1/4s, 2019 5,570,000 5,544,762 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.668s, 2017 6,830,362 4,233,117 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.668s, 2017 70,101 43,445 Total senior loans (cost $664,496,564) CORPORATE BONDS AND NOTES (12.2%) (a) Principal amount Value Basic materials (1.6%) ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) $1,500,000 $1,822,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 2,000,000 2,280,000 Cemex SAB de CV 144A company guaranty sr. FRN 5.025s, 2018 (Mexico) 1,500,000 1,571,250 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 1,710,000 1,791,225 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,934,000 2,001,690 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 1,765,000 1,795,888 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 1,120,000 1,083,600 Capital goods (0.9%) American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 730,000 832,200 Bombardier, Inc. 144A unsec. notes 5 1/2s, 2018 (Canada) 1,250,000 1,242,188 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 2,000,000 2,130,620 Novelis, Inc. company guaranty sr. unsec. notes 8 3/8s, 2017 640,000 669,600 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 1,000,000 1,052,500 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4s, 2020 1,250,000 1,271,875 Communication services (2.3%) Altice Financing SA 144A company guaranty sr.notes 7 7/8s, 2019 (Luxembourg) 1,600,000 1,698,000 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 1,148,000 1,272,845 Digicel, Ltd. 144A sr. unsec. notes 7s, 2020 (Jamaica) 1,500,000 1,556,250 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 4 1/4s, 2018 1,062,000 1,091,205 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 1,500,000 1,654,680 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2019 (Bermuda) 1,500,000 1,537,500 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 6 3/4s, 2018 (Luxembourg) 1,000,000 982,500 Numericable Group SA 144A sr. notes 4 7/8s, 2019 (France) 2,050,000 2,051,107 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 2,000,000 2,292,500 T-Mobile USA, Inc. company guaranty sr. unsec. bonds 6.542s, 2020 1,500,000 1,586,250 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 2,000,000 2,135,000 Consumer cyclicals (1.4%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 1,000,000 1,057,500 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 2,000,000 2,070,000 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 1,250,000 1,268,750 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 1,000,000 972,500 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 815,000 847,600 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,774,000 1,893,745 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 767,000 806,309 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 800,000 840,000 Standard Pacific Corp. company guaranty sr. unsec. notes 8 3/8s, 2018 1,000,000 1,145,000 Consumer staples (0.5%) BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 2,198,000 2,269,435 Hertz Corp. (The) company guaranty sr. unsec. notes 4 1/4s, 2018 1,298,000 1,314,225 Energy (1.2%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 792,000 740,520 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 1,278,000 1,083,105 Chesapeake Energy Corp. company guaranty sr. unsec. FRN 3.525s, 2019 3,000,000 2,910,000 FTS International, Inc. 144A company guaranty sr. FRN 7.808s, 2020 1,813,000 1,812,211 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,000,000 1,725,000 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 1,270,000 1,130,300 Financials (2.1%) Ally Financial, Inc. sr. unsec. unsub. notes 3.6s, 2018 2,000,000 2,010,000 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 1,250,000 1,306,250 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 1,000,000 1,033,700 iStar Financial, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2018 (R) 2,000,000 1,972,500 JPMorgan Chase & Co. jr. unsec. sub. FRN 7.9s, perpetual maturity 3,000,000 3,199,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 1,790,000 1,803,425 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 2,000,000 2,141,240 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 4 1/2s, 2019 1,500,000 1,522,500 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 1,500,000 1,275,000 Health care (0.6%) Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 1,128,000 1,153,380 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,000,000 2,175,000 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 3/4s, 2018 1,500,000 1,585,313 Technology (0.7%) Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 2,000,000 2,000,000 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 1,200,000 1,347,000 SunGard Data Systems, Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 1,000,000 1,041,250 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 1,365,000 1,214,850 Utilities and power (0.9%) AES Corp./Virginia (The) sr. unsec. FRN 3.262s, 2019 3,000,000 3,007,500 Dynegy, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 2,000,000 2,115,000 NRG Energy, Inc. company guaranty sr. unsec. notes 7 5/8s, 2018 1,500,000 1,671,746 Total corporate bonds and notes (cost $96,562,868) PREFERRED STOCKS (0.1%) (a) Shares Value HSBC USA, Inc. $0.88 pfd. (United Kingdom) 39,050 $883,311 Total preferred stocks (cost $875,910) COMMON STOCKS (—%) (a) Shares Value Tribune Co. Class 1C (NON) (F) 591,290 $147,822 Total common stocks (cost $—) SHORT-TERM INVESTMENTS (7.0%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.07% (AFF) Shares 54,008,863 $54,008,863 U.S. Treasury Bills 0.02%, August 6, 2015 (SEGSF) $110,000 109,999 Total short-term investments (cost $54,118,860) TOTAL INVESTMENTS Total investments (cost $816,054,202) (b) FORWARD CURRENCY CONTRACTS at 5/31/15 (aggregate face value $5,364,668) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Barclays Bank PLC Canadian Dollar Buy 7/15/15 $38,169 $38,238 $(69) Deutsche Bank AG Euro Buy 6/17/15 1,095,213 1,120,959 (25,746) HSBC Bank USA, National Association Canadian Dollar Sell 7/15/15 365,862 358,917 (6,945) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/15/15 753,903 741,130 (12,773) Euro Sell 6/17/15 1,098,508 1,124,410 25,902 UBS AG Canadian Dollar Sell 7/15/15 2,002,883 1,968,221 (34,662) WestPac Banking Corp. Canadian Dollar Buy 7/15/15 13,017 12,793 224 Total Key to holding's abbreviations FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2015 through May 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $776,844,879. (b) The aggregate identified cost on a tax basis is $816,529,090, resulting in gross unrealized appreciation and depreciation of $3,377,972 and $14,636,826, respectively, or net unrealized depreciation of $11,258,854. (NON) This security is non-income-producing. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $14,658,513 $112,532,477 $73,182,127 $7,165 $54,008,863 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $61,482 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Senior loans are valued at fair value on the basis of valuations provided by an independent pricing service, approved by the Trustees. Such services use information with respect to transactions in senior loans, quotations from senior loan dealers, market transactions in comparable securities and various relationships between securities in determining value. These securities will generally be categorized as Level 2. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $67,422 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $105,000 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $147,822 Total common stocks — — Corporate bonds and notes — 94,864,327 — Preferred stocks 883,311 — — Senior loans — 655,255,914 — Short-term investments 54,008,863 109,999 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(54,069) $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$26,126	$80,195 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$6,000,000 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Barclays Bank PLC Deutsche Bank AG HSBC Bank USA, National Association JPMorgan Chase Bank N.A. UBS AG WestPac Banking Corp. Total Assets: Forward currency contracts# $— $— $— $25,902 $— $224 26,126 Total Assets $— $— $— $25,902 $— $224 $26,126 Liabilities: Forward currency contracts# 69 25,746 6,945 12,773 34,662 — 80,195 Total Liabilities $69 $25,746 $6,945 $12,773 $34,662 $— $80,195 Total Financial and Derivative Net Assets $(69) $(25,746) $(6,945) $13,129 $(34,662) $224 $(54,069) Total collateral received (pledged)##† $— $— $— $— $(34,662) $— Net amount $(69) $(25,746) $(6,945) $13,129 $— $224 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 29, 2015
